Name: COMMISSION REGULATION (EC) No 2643/95 of 14 November 1995 amending Regulation (EC) No 1072/95 opening a standing invitation to tender for the export of 1 000 000 tonnes of barely held by the German intervention agency
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  plant product;  trade policy;  trade
 Date Published: nan

 15. II . 95 PEN-! Official Journal of the European Communities No L 272/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2643/95 of 14 November 1995 amending Regulation (EC) No 1072/95 opening a standing invitation to tender for the export of 1 000 000 tonnes of barely held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1072/95 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 Subject to the provisions of this Regulation the German intervention agency may, on the conditions laid down in Regulation (EEC) No 2131 /93, open a standing invitation to tender for the export of 1 000 000 tonnes of barely held by it.' ; 2. the following Article 2a is added after Article 2 : 'Article 2a 1 . Notwithstanding the third paragraph of Article 16 of Regulation (EEC) No 2131 /93, the price to be paid for the export shall be that quoted in the tender. 2. No export refund or monthly increase shall be granted on exports carried out pursuant to this Regula ­ tion . 3 . Article 8 (2) of Regulation (EEC) No 2131 /93 shall not apply.' 3 . the following Article 7a is added after Article 7 : 'Article 7a 1 . The security lodgement pursuant to Article 13 (4) of Regulation (EEC) No 2131 /93 must be released once the export licences have been issued to the successful tenderers. 2. The obligation to export to the third countries shall be covered by a security amounting to ECU 50 per tonne of which ECU 30 per tonne shall be lodged when the export licence is issued, with the balance of ECU 20 per tonne being lodged before removal of the cereals . Whereas in the current context of high prices on the world market for cereals, and for barely in particular, the provisions governing the resale of intervention stocks of barely for export must be adjusted ; whereas it is therefore appropriate to amend the invitation to tender opened by Commission Regulation (EC) No 1072/95 (*) ; whereas special procedures must be laid down to ensure that the operations and their monitoring are properly effected ; whereas, to that end, provision should be made for a secu ­ rity lodgement scheme which ensures that aims are met while avoiding excessive costs for the operators ; whereas derogations should accordingly be made to certain rules, in particular those laid down in Regulation (EEC) No 2131 /93 ; Whereas, where removal of the barely is delayed by more than five days or the release of one of the securities required is delayed for reasons imputable to the interven ­ tion agency the Member State concerned must pay compensation ; (') OJ No L 181 , 1 . 7 . 1992, p. 21 . 0 OJ No L 179, 29 . 7. 1995, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76 . (&lt;) OJ No L 21 , 26. 1 . 1994, p. 1 . V) OJ Not 108 , 13 . 5. 1995, p. 43 . No L 272/2 EN Official Journal of the European Communities 15. 11 . 95 any release of the securities provided for in this Article after the time limits specified in this same Article shall confer an entitlement to compensation from the Member State amounting to ECU 0,015 per 10 tonnes for each day's delay. This compensation shall not be charged to the Euro ­ pean Agricultural Guidance and Guarantee Fund (EAGGF). Article 15 (2) of Commission Regulation (EEC) No 3002/92 0 notwithstanding :  the amount of ECU 30 per tonne must be released within 20 working days of the date on which the successful tenderer supplies proof that the barely removed has left the customs territory of the Community,  the amount of ECU 20 per tonne must be released within 15 working days of the date on which the successful tenderer supplies proof of entry for consumption into a third country. This proof shall be supplied in accordance with Articles 18 and 47 of Commission Regulation (EEC) No 3665/87 (**). 3 . Except in duly substantiated exceptional cases, in particular the opening of an administrative enquiry, 0 OJ No L 301 , 17 . 10 . 1992, p . 17. D OJ No L 351 , 14 . 12 . 1987, p. 1 .' Article 2 This Regulation shall enter into force on 15 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1995. For the Commission Franz FISCHLER Member of the Commission